Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 1 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 2 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 3 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 4 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 5 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 6 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 7 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 8 of 10




              28th      December        20
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 9 of 10
Case 2:20-cv-02078-APG-VCF Document 13 Filed 12/28/20 Page 10 of 10
